DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021, has been entered.

Acknowledgments
In the reply, filed on December 21, 2021, Applicant amended claims 1, 7, and 11.
Applicant added new claims 15-17.
In the final rejection of October 7, 2021, Examiner noted that the information disclosure statement filed August 12, 2021, fails to comply with 37 CFR 1.98(a)(2). Applicant submitted a new information disclosure statement and copies of the indicated foreign patent documents. Concern is withdrawn.
Examiner objected to claim 1. Applicant amended claim 1. Objection is withdrawn.
Currently, claims 1-17 are under examination.

Claim Objections
Claims 1, 7, and 17 are objected to because of the following informalities:  
	In regards to claim 1, line 24, “and wherein” should be changed to “wherein”.
	In regards to claim 7, line 2, “the radial dimension” should be changed to “a radial dimension”. 
	In regards to claim 17, lines 1-2, “the radial dimension” should be changed to “a radial dimension”.
	In regards to claim 17, line 2, “a proximal end” should be changed to “the proximal end”.
	In regards to claim 17, line 2, “a distal end” should be changed to “the distal end”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prichard (US 5,988,700).
	In regards to claim 1, Prichard teaches an enteral feeding adapter (Figures 8-9) for use in delivering substances into a patient, the enteral feeding adapter suitable for use with a plurality of infusion sets having distal screw-on type connectors, the enteral feeding adapter comprising: 
an outer body component (fluidic connector [130]) made of a flexible material (column 6, lines 17-19)(Abstract)(column 5, lines 26-39) containing a feeding port (inner 
a rigid body insert (luer adapter [132]) seated within the internal recess of the feeding port of the outer body component and defining a proximal section of the feeding port (Figure 9)
the rigid body insert further comprising a fitting section (labeled in Figure 9 below), wherein the fitting section extends proximally beyond a proximal end of the outer body component and defines a first engagement point with the outer body component (Figure 9)
the rigid body insert further comprising a first continuous radial seal barb (downwardly extending cylindrical portion [155]) that engages the flexible material of the outer body component and defines a second engagement point with the outer body component (column 6, lines 63-65)
the rigid body insert further comprising a plurality of separate and circumferentially spaced radial second seal barbs (plurality of gripping ribs [152]) distal to the first seal barb that engage the flexible material and define a series of third engagement points with the outer body component (column 6, lines 50-57)
the internal recess of the feeding port of the outer body component having a reduced geometry that is sized to create an interference fit with the first seal barb and the second seal barbs upon insertion of the rigid body insert into the outer body component to create a sealed interface between the outer body component and the rigid body insert (column 6, lines 50-57)(column 6, lines 63-65), wherein the first seal barb is located 

    PNG
    media_image1.png
    626
    589
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    656
    654
    media_image2.png
    Greyscale

	In regards to claim 2, Prichard teaches that the internal recess of the feeding port of the outer body component has a first geometry that conforms to a shape of the rigid body insert with reduced radial dimensions (column 6, lines 50-57), wherein the first geometry radially expands 
	In regards to claim 3, Prichard teaches that the second seal barbs (left and right gripping ribs of the plurality of gripping ribs [152]) have a same radial and circumferential dimension, and further comprising gaps between adjacent second seal barbs (Figure 8).
	In regards to claim 4, Prichard teaches that the gaps are defined such that the second seal barbs are not equally spaced around a circumference of the rigid body insert (Figure 8).	
	In regards to claim 5, Prichard teaches that the gaps are not all of equal size in a circumferential dimension (Figure 8).
	In regards to claim 11, Prichard teaches that the fitting section further comprises a fitting (internal threads) for connection to the infusion set (column 6, lines 25-26).  
	In regards to claim 12, Prichard teaches that the fitting comprises a Luer screw-on fitting (column 6, lines 25-26).  
	In regards to claim 13, Prichard teaches an injection port (labeled in Figure 8 below) configured in the outer body component for injection of a medication through the enteral feeding adapter.  

    PNG
    media_image3.png
    723
    577
    media_image3.png
    Greyscale

	In regards to claim 15, Prichard teaches wherein the second seal barbs have varying circumferential dimensions (left and right gripping ribs of the plurality of gripping ribs [152] have a circumferential dimension larger than the middle gripping rib of the plurality of gripping ribs) (Figure 8).  
	In regards to claim 16, Prichard teaches wherein the first seal barb has a proximal end and a distal end spaced from the fitting section of the rigid body insert (the proximal end and the distal end of downwardly extending cylindrical portion [155] are spaced from luer skirt [136] of the fitting section) (Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard, as applied to claims 1 and 16 above, and further in view of Parks et al (US 5,399,173).
	In regards to claim 6, Prichard teaches wherein the second seal barbs have a proximal end spaced from the first seal barb (the proximal end of the plurality of gripping ribs [152] is spaced from the proximal end of downwardly extending cylindrical portion [155]); however, Prichard does not teach a distal end that extends to the distal end of the rigid body insert, as Prichard teaches that the second seal barbs have a distal end that does not extend to the distal end of the rigid body insert (Figure 8). Parks et al teaches an enteral feeding adapter (Figures 5-8) wherein a second seal barb (rib [76]) has a distal end that extends to a distal end of a rigid body insert (ferrule [70]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second seal barbs, of the enteral feeding adapter of Prichard, to have a distal end that extends to the distal end of the rigid body insert, as taught by Parks et al, as such will facilitate the process of inserting the rigid body insert into the outer body component (column 5, lines 33-43).
	In regards to claim 7, in the modified enteral feeding adapter of Prichard and Parks et al, Prichard teaches that the second seal barbs taper in the radial dimension from the proximal end to the distal end thereof (Figure 8).
	In regards to claim 14, Prichard does not teach a second one of the feeding port configured in the outer body component for receipt of a second infusion set. Parks et al teaches an enteral feeding adapter (Figure 1) comprising a second one [38] of a feeding port (jejunal inlet port [30] and gastrostomy inlet port [38]) configured in an outer body component for receipt of a 
	In regards to claim 17, Prichard does not teach wherein the first seal barb tapers in the radial dimension from a proximal end to a distal end thereof. Parks et al teaches an enteral feeding adapter (Figures 5-8) wherein a first seal barb (rib [74]) tapers in the radial dimension from a proximal end to a distal end thereof (Figure 7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first seal barb, of the enteral feeding adapter of Prichard, to taper in the radial dimension from a proximal end to a distal end thereof, as taught by Parks et al, as such will facilitate the process of inserting the rigid body insert into the outer body component (column 5, lines 33-43)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard, as applied to claim 1 above, and further in view of McMichael (US 6,808,521).
	In regards to claim 8, Prichard teaches a tube (labeled in Figure 8 above); however, Prichard is silent about whether the tube is an internal tube of the feeding port extending distally within the outer body component from the distal end of the rigid body insert. McMichael teaches an enteral feeding adapter (Figures 1-2) wherein a feeding port (inner space of proximal adapter body [102]) comprises an internal tube (adapter tube [162]) extending distally within an outer body component [102] from a distal end of a rigid body insert (distal end [164]). It would have 
	In regards to claim 9, in the modified enteral feeding adapter of Prichard and McMichael, Prichard is silent about whether the tube is a molded structure of the outer body component. McMichael does not teach that the internal tube is a molded structure of the outer body component, as McMichael teaches that the internal tube is a tube [162] formed separately from the outer body component, with the outer body component molded around the separately formed tube (Figure 1). But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the internal tube, of the modified enteral feeding adapter of Prichard and McMichael, to be a molded structure of the outer body component, as Applicant has not disclosed that such a configuration of the internal tube and the outer body component provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the internal tube being formed separately from the outer body component, with the outer body component molded around the separately formed tube, as taught by McMichael, as either configuration of the internal tube and the outer body component will allow for directing enteral feeding solutions and medication to the patient.
.

Response to Arguments
Applicant's arguments filed December 21, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Further, in the Office Action, independent claim 1 and dependent claims 2-5, 7, and 11-13 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 5,988,700 to Prichard. Prichard is cited for being directed to an enteral feeding adapter that includes, among other components, an outer body component 130 containing a feeding port that defines an internal recess and a rigid body insert that includes a first seal barb 154 and second seal barbs 152. The Office Action states that Prichard teaches all of the features found in claim 1, however, Applicant respectfully submits that the claims as Prichard. For example, the claims as amended recite the rigid body insert further comprising a fitting section defining afirst engagement point with the outer body component, a first seal barb defining a second engagement point with the outer body component, and a plurality of separate and circumferentially spaced radial second seal barbs defining a third engagement point with the outer body component. Looking at FIG. 8 of Prichard, Applicant respectfully submits that there are at most only two engagement points taught, the flange 154 and the gripping ribs 152. Conversely, the claims as presently amended define three engagement points with the outer body component. The second engagement point and the third engagement point have been defined by the claims. Further, Applicant respectfully submits that the specification of the Original Application as well as FIG. 5 of the Original Application teach a third engagement point created by the fitting section. Page 7, lines 5-8 of the Original Application state, "Referring particularly to Figs. 3 and 5 through 7, the rigid body insert 28 has a proximal fitting section 50 that may extend proximally beyond the proximal end of the outer body component, as depicted in the figures." Looking at FIG. 5 of the Original Application, it can be seen that the fitting section fits with the flexible outer body component to define a first engagement point. Further, as discussed on page 6, line 34 to page 7, line 2, "the outer body component 22 is 'flexible' ... to stretch and conform to the outer dimensions of the rigid body insert 28. Applicant respectfully submits that the fitting section is part of the rigid body insert as claimed, and therefore a first engagement point exists between the outer body component and the rigid body insert. Conversely, looking at FIGS. 8-9 of Prichard, Applicant respectfully submits that Prichard only has two engagement points at most. As seen in FIG. 8 of Prichard, Prichard's flange 154 can be seen in reference to enlarged portions 144. When inserted into the adapter 132, as shown in FIG. 9 of Prichard, it can be seen that the flange 154 is seated on top of the adapter if Prichard somehow discloses a second engagement point, the current claims recite three engagement points, namely, the fitting section as shown in FIG. 5 and the first barb and second barbs as discussed in claim 1. Unlike the present claims, which disclose three engagement points, Prichard discloses a "luer skirt 136 which is disposed on a hub portion 142 of male-to-male luer 134 and retained by enlarged portions 144 of male-to-male luer 134." (See col. 6, lines 25-28). Looking at FIG. 9 of Prichard, it can be seen that the luer skirt 134 does not engage with fluidic connector 130. Instead, the luer skirt 134 sits atop the hub portion and does not come into contact with the fluidic connector 130 in any way. Thus, Prichard has at most, only two engagement points. The benefit provided by three engagement points is that a further frictional seal may be formed when inserted into a flexible component like the outer body component 22 discussed in the Original Application. Therefore, Applicant respectfully submits that the pending claim 1 is patentable over Prichard (Remarks, pages 6-9). Examiner disagrees. Prichard teaches the rigid body insert [132] further comprising a fitting section (labeled in Figure 9 above), wherein the fitting section extends proximally beyond a proximal end of the outer body component [130] and defines a first engagement point with the outer body component (Figure 9), the rigid body insert further comprising a first continuous radial seal barb [155] that engages the flexible material (column 6, lines 17-19)(Abstract)(column 5, lines 26-39) of the outer body component and defines a second engagement point with the outer body component (column 6, lines 63-65), and the rigid body insert further comprising a plurality of separate and circumferentially spaced 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783